        Case 2:18-cv-01710-RSL Document 1-2 Filed 11/28/18 Page 1 of 1



                           EXHIBIT B – SERVICE LIST


VERIS LAW GROUP PLLC
Howard F. Jensen
howard@verislawgroup.com
David F. Stearns
david@verislawgroup.com
1809 Seventh Avenue, Suite 1400
Seattle, WA 98101
Tel: 206.829.9590
Fax: 206.829.9245

Counsel for Plaintiff MAPLE LEAF HOUSING INVESTMENTS, LLC


ROGERS JOSEPH O’DONNELL
Robert C. Goodman
RGoodman@rjo.com
E. Jacob Lubarsky
JLubarsky@rjo.com
311 California St., 10th Flr.
San Francisco, CA 94104
Tel: 415.956.2828
Fax: 415.956.6457

Counsel for Defendant TEXACO DOWNSTREAM PROPERTIES, INC.




                                                                         477221.1
